Judge DAVIDSON
dissenting.
I would not reverse an otherwise valid conviction because of the trial court’s failure to give the jury an instruction which in practical effect was unnecessary and which resulted in no prejudice to the defendant. Therefore, I respectfully dissent.
The offense, as charged here, required that the prosecution prove beyond a reasonable doubt that the defendant knowingly inflicted sexual penetration on the victim and caused submission of the victim through the actual application of physical force or violence.
The trial itself was uncomplicated. The single contested issue was whether defendant forced the victim to submit to sexual intercourse, as the victim testified, or whether the victim voluntarily agreed to have sexual intercourse with him, as defendant asserted. *1201From the opening statements through instructions, this was the sole focus of the trial.
The jury instructions, similarly, were uncomplicated. As pertinent here, the jury specifically was told that the burden of proof was on the prosecution to prove each and every element of the crime beyond a reasonable doubt. Each element of first degree sexual assault, including the key requirement that the victim’s submission be caused by the application of actual physical force or violence, was properly set forth in the jury instructions. Defendant did not tender a theory of defense instruction.
Notwithstanding that the evidence and instructions posited only this one factual issue for the jury to resolve, the majority reverses the defendant’s conviction on the grounds that, because there was some evidence of consent, the failure to give the jury defendant’s proposed instruction on the affirmative defense of consent constitutes prejudicial error. The crux of the majority’s reasoning is that, by statute, consent is an affirmative defense if “the consent negates an element of the offense.” See § 18-1-505(1), C.R.S. (1986 Repl.Vol. 8B). Therefore, according to the majority, the instruction was required because if the victim agreed to have sex with the defendant, “the element of submission would be negated because the victim cannot both consent to sexual contact and be made to submit against her will to such contact.”
However, in my view, the failure to give the instruction was of no consequence here.
A true affirmative defense is in the nature of a confession and avoidance. Essentially, the defendant admits the conduct giving rise to the charged offense but presents additional evidence which, if believed, would justify the conduct. See People v. Huckleberry, 768 P.2d 1235 (Colo.1989). Traditionally, true affirmative defenses are not element-negating, and insofar as consent, or similar element-negating defenses, are denominated by statute as affirmative defenses, that is, at best, a loose use of the term.
Regardless whether it is a true affirmative defense or a statutory creation, however, the classification of such defense as an “affirmative defense” is procedurally significant. It signals that the burden to produce some credible evidence of the defense is on the defendant — unless otherwise raised by the People’s evidence — whereupon, if properly raised, it becomes the People’s burden to disprove the defense beyond a reasonable doubt. Thus, in many circumstances, this classification is of critical importance. With a true affirmative defense, e.g., choice of evils, and some element-negating defenses, e.g., mistake, the evidence and theory upon which a defendant relies is not that which the prosecution usually would present in proving the offense. Nor would the fact that the burden of proof is on the prosecution be obvious to a jury without further instruction.
However, in a first degree sexual assault case, the prosecution must prove the element of submission by force or some equivalent and the jury must be so instructed. And, if the prosecution cannot prove beyond a reasonable doubt that a defendant caused submission of the victim through the actual application of such force, then the defendant must be acquitted. What benefit to the defendant is added, then, by an instruction which states that the prosecution must prove that the victim did not consent? The first degree sexual assault statute prohibits conduct which “by its very nature negates the existence of the victim’s consent.” People v. Smith, 638 P.2d 1, 4 (Colo.1981). See also State v. Schuster, 282 S.W.2d 553 (Mo.1955) (submission to physical force is not consent).
Conversely, if the jury decides that the prosecution has proven beyond a reasonable doubt that the victim submitted to sexual intercourse by force, it is completely redundant to instruct the jurors that they must decide also whether the prosecution has proven that the victim did not consent. See People v. Smith, supra, 638 P.2d at 4 (the “victim’s submission under such circumstances hardly can be deemed to be consensual”).
Thus, I agree with the trial court that: “[By] the mere nature of the fact [submission of the victim by actual application of force or violence] being an element of the crime, there cannot be consent. Because of that, I feel' [the instructions are] redundant.”
*1202Here, the trial court properly instructed the jury on the elements of first degree sexual assault and, in particular, that the prosecution was required to prove beyond a reasonable doubt that the defendant caused the victim’s submission by force. Moreover, no evidence relating to the issue of consent was excluded; as noted above, the focus of all of the evidence and all of the argument in this rather simple, straightforward trial was on that issue. Based on this record, then, there is absolutely no way that this jury could have failed to consider the issue of consent or could have misplaced the burden of proof.
Thus, even if by a technical application of the statute one were to conclude that such instruction was otherwise required, its omission, nevertheless, was not prejudicial to defendant. ' And, by its verdict, the jury demonstrated that the prosecution met its burden of proof that defendant had caused the victim to submit by application of actual force. Accordingly, I would affirm the judgment.